Name: Commission Regulation (EC) No 385/2009 of 7 May 2009 replacing Annex IX to Directive 2007/46/EC of the European Parliament and of the Council establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: technology and technical regulations;  organisation of transport;  land transport
 Date Published: nan

 13.5.2009 EN Official Journal of the European Union L 118/13 COMMISSION REGULATION (EC) No 385/2009 of 7 May 2009 replacing Annex IX to Directive 2007/46/EC of the European Parliament and of the Council establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (1), and in particular Article 39 (2) thereof, Whereas: (1) Directive 2007/46/EC establishes a harmonised framework containing the administrative provisions and general technical requirements for all new vehicles. In particular, it includes the obligation for the vehicle manufacturer in his capacity as the holder of a Community type-approval to deliver a certificate of conformity to accompany each vehicle that is manufactured in conformity with the Community legislation on type-approval. (2) The certificate of conformity, the template of which is set out in Annex IX to Directive 2007/46/EC, constitutes an official statement delivered to the buyer of the vehicle that a particular vehicle has been built in conformity with the requirements set out by Community type-approval legislation. (3) It is necessary to ensure that the information contained in the certificate of conformity is comprehensible for the consumers and economic operators involved. The template of the certificate of conformity should include all technical information which is of relevance for the authorities of the Member States to allow vehicles to be put into service. (4) Since the adoption of Commission Directive 2001/116/EC of 20 December 2001 adapting to technical progress Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (2), the template of the certificate of conformity has never been updated. It is therefore appropriate to update it in the light of the numerous substantial changes brought by Directive 2007/46/EC which will introduce EC whole vehicle type approval for commercial vehicles as from 29 April 2009. (5) Moreover, under Council Directive 1999/37/EC of 29 April 1999 on the registration documents for vehicles (3), the registration authorities of the Member States have to receive reliable technical information for the purposes of registering for the first time new vehicles in the territory of the Community. The technical data contained in the certificate of conformity constitute an adequate source of information which can be used for the purposes of registration. In order to reduce administrative burden for the European citizens, in the light of the principles enshrined in the communications from the Commission entitled Action Plan Simplifying and improving the regulatory environment (4) and Action Programme for Reducing administrative burdens in the European Union (5), it is appropriate that the certificate of conformity contains also all information required pursuant to Directive 1999/37/EC. (6) It is appropriate in view of ensuring the proper operation of the Community type-approval process to update the Annexes to Directive 2007/46/EC in order to adapt them to the development of scientific and technical knowledge. (7) Annex IX to Directive 2007/46/EC should be replaced accordingly. (8) The implementation of a new management system for collecting all data which are to be mentioned in the certificate of conformity requires appropriate arrangements to be put in place by the vehicle manufacturer. Therefore, a sufficient transitional period should be provided during which the previous models of the certificate of conformity may continue to be used. (9) The measures provided for in this Regulation are in accordance with the opinion of the Technical Committee  Motor Vehicles, HAS ADOPTED THIS REGULATION: Article 1 Annex IX to Directive 2007/46/EC is replaced by the Annex to this Regulation. Article 2 Until 29 April 2010, manufacturers may deliver certificates of conformity which are in accordance with the template as set out in Annex IX to Council Directive 70/156/EEC (6). Article 3 This Regulation shall enter into force on the 29 April 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 2009. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 263, 9.10.2007, p. 1. (2) OJ L 18, 21.1.2002, p. 1. (3) OJ L 138, 1.6.1999, p. 57. (4) COM(2002) 278 final. (5) COM(2007) 23 final. (6) OJ L 42, 23.2.1970, p. 1. ANNEX ANNEX IX EC CERTIFICATE OF CONFORMITY 0. OBJECTIVES The certificate of conformity is a statement delivered by the vehicle manufacturer to the buyer in order to assure him that the vehicle he has acquired complies with the legislation in force in the European Union at the time it was produced. The certificate of conformity also serves the purpose to enable the competent authorities of the Member States to register vehicles without having to require the applicant to supply additional technical documentation. For these purposes, the certificate of conformity has to include: (a) the Vehicle Identification Number; (b) the exact technical characteristics of the vehicle (i.e. it is not permitted to mention any range of value in the various entries). 1. GENERAL DESCRIPTION 1.1. The certificate of conformity shall consist of two parts. (a) SIDE 1, which consists of a statement of compliance by the manufacturer. The same template is common to all vehicle categories. (b) SIDE 2, which is a technical description of the main characteristics of the vehicle. The template of side 2 is adapted to each specific vehicle category. 1.2. The certificate of conformity shall be established in a maximum format A4 (210 Ã  297 mm) or a folder of maximum format A4. 1.3. Without prejudice to the provisions in Section O(b), the values and units indicated in the second part shall be those given in the type-approval documentation of the relevant regulatory acts. In case of conformity of production checks the values shall be verified according to the methods laid down in the relevant regulatory acts. The tolerances allowed in those regulatory acts shall be taken into account. 2. SPECIAL PROVISIONS 2.1. Model A of the certificate of conformity (complete vehicle) shall cover vehicles which can be used on the road without requiring any further stage for their approval. 2.2. Model B of the certificate of conformity (completed vehicles) shall cover vehicles which have undergone a further stage for their approval. This is the normal result of the multi-stage approval process (e.g. a bus built by a second stage manufacturer on a chassis built by a vehicle manufacturer). The additional features added during the multi-stage process shall be described briefly. 2.3. Model C of the certificate of conformity (incomplete vehicles) shall cover vehicles which need a further stage for their approval (e.g. truck chassis). Except for tractors for semi-trailers, certificates of conformity covering chassis-cab vehicles belonging to category N shall be of Model C. PART I COMPLETE AND COMPLETED VEHICLES MODEL A1  SIDE 1 COMPLETE VEHICLES EC CERTIFICATE OF CONFORMITY Side 1 The undersigned [ ¦ (Full name and position)] hereby certifies that the vehicle: 0.1. Make (Trade name of manufacturer): ¦ 0.2. Type: ¦ Variant (a): ¦ Version (a): ¦ 0.2.1. Commercial name: ¦ 0.4. Vehicle category: ¦ 0.5. Name and address of manufacturer: ¦ 0.6. Location and method of attachment of the statutory plates: ¦ Location of the vehicle identification number: ¦ 0.9. Name and address of the manufacturers representative (if any): ¦ 0.10. Vehicle identification number: ¦ conforms in all respects to the type described in approval ( ¦ type-approval number including extension number) issued on ( ¦ date of issue) and can be permanently registered in Member States having right/left (b) hand traffic and using metric/imperial (c) units for the speedometer (d). (Place) (Date): ¦ (Signature): ¦ MODEL A2  SIDE 1 COMPLETE VEHICLES TYPE-APPROVED IN SMALL SERIES [Year] [Sequential number] EC CERTIFICATE OF CONFORMITY Side 1 The undersigned [ ¦ (Full name and position)] hereby certifies that the vehicle: 0.1. Make (Trade name of manufacturer): ¦ 0.2. Type: ¦ Variant (a): ¦ Version (a): ¦ 0.2.1. Commercial name: ¦ 0.4. Vehicle category: ¦ 0.5. Name and address of manufacturer: ¦ 0.6. Location and method of attachment of the statutory plates: ¦ Location of the vehicle identification number: ¦ 0.9. Name and address of the manufacturers representative (if any): ¦ 0.10. Vehicle identification number: ¦ conforms in all respects to the type described in approval ( ¦ type-approval number including extension number) issued on ( ¦ date of issue) and can be permanently registered in Member States having right/left (b) hand traffic and using metric/imperial (c) units for the speedometer (d). (Place) (Date): ¦ (Signature): ¦ MODEL B  SIDE 1 COMPLETED VEHICLES EC CERTIFICATE OF CONFORMITY Side 1 The undersigned [ ¦ (Full name and position)] hereby certifies that the vehicle: 0.1. Make (Trade name of the manufacturer): ¦ 0.2. Type: ¦ Variant (a): ¦ Version (a): ¦ 0.2.1. Commercial name: ¦ 0.4. Vehicle category: ¦ 0.5. Name and address of the manufacturer: ¦ 0.6. Location and method of attachment of the statutory plates: ¦ Location of the vehicle identification number: ¦ 0.9. Name and address of the manufacturers representative (if any): ¦ 0.10. Vehicle identification number: ¦ (a) has been completed and altered (1) as follows: ¦ and (b) conforms in all respects to the type described in approval ( ¦ type-approval number including extension number) issued on ( ¦ date of issue) and (c) can be permanently registered in Member States having right/left (b) hand traffic and using metric/imperial (c) units for the speedometer (d). (Place) (Date): ¦ (Signature): ¦ Attachments: Certificate of conformity delivered at each previous stage. SIDE 2 VEHICLE CATEGORY M1 (complete and completed vehicles) Side 2 General construction characteristics 1. Number of axles: ¦ and wheels: ¦ 3. Powered axles (number, position, interconnection): ¦ ¦ Main dimensions 4. Wheelbase (e): ¦ mm 4.1. Axle spacing: 1-2: ¦ mm 2-3: ¦ mm 3-4: ¦ mm 5. Length: ¦ mm 6. Width: ¦ mm 7. Height: ¦ mm Masses 13. Mass of the vehicle in running order: ¦ kg (f) 16. Technically permissible maximum masses 16.1. Technically permissible maximum laden mass: ¦ kg 16.2. Technically permissible mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.4. Technically permissible maximum mass of the combination: ¦ kg 18. Technically permissible maximum towable mass in case of: 18.1. Drawbar trailer: ¦ kg 18.3. Centre-axle trailer: ¦ kg 18.4. Unbraked trailer: ¦ kg 19. Technically permissible maximum static vertical mass at the coupling point: ¦ kg Power plant 20. Manufacturer of the engine: ¦ 21. Engine code as marked on the engine: ¦ 22. Working principle: ¦ 23. Pure electric: yes/no (1) 23.1. Hybrid [electric] vehicle: yes/no (1) 24. Number and arrangement of cylinders: ¦ 25. Engine capacity: ¦ cm3 26. Fuel: Diesel/petrol/LPG/NG  Biomethane/Ethanol/Biodiesel/Hydrogen (1) 26.1. Mono fuel/Bi fuel/Flex fuel (1) 27. Maximum net power (g): ¦ kW at ¦ min-1 or maximum continuous rated power (electric motor) ¦ kW (1) Maximum speed 29. Maximum speed: ¦ km/h Axles and suspension 30. Axle(s) track: 1. ¦ mm 2. ¦ mm 3. ¦ mm 35. Tyre/wheel combination (h): ¦ Brakes 36. Trailer brake connections mechanical/electric/pneumatic/hydraulic (1) Bodywork 38. Code for bodywork (i): ¦ 40. Colour of vehicle (j): ¦ 41. Number and configuration of doors: ¦ 42. Number of seating positions (including the driver) (k): ¦ 42.1. Seat(s) designated for use only when the vehicle is stationary: ¦ 42.3. Number of wheelchair user accessible position: ¦ Environmental performances 46. Sound level Stationary: ¦ dB(A) at engine speed: ¦ min-1 Drive-by: ¦ dB(A) 47. Exhaust emission level (l): Euro ¦ 48. Exhaust emissions (m): Number of the base regulatory act and latest amending regulatory act applicable: ¦ 1.1. test procedure: Type I or ESC (1) CO: ¦ HC: ¦ NOx: ¦ HC + NOx: ¦ Particulates: ¦ Smoke opacity (ELR): ¦ (m-1) 1.2. test procedure: Type I (Euro 5 or 6 (1)) CO: ¦ THC: ¦ NMHC: ¦ NOx: ¦ THC + NOx: ¦ Particulates (mass): ¦ Particles (number): ¦ 2. test procedure: ETC (if applicable) CO: ¦ NOx: ¦ NMHC: ¦ THC: ¦ CH4: ¦ Particulates: ¦ 48.1. Smoke corrected absorption coefficient: ¦ (m-1) 49. CO2 emissions/fuel consumption/electric energy consumption (m): 1. all power train except pure electric vehicles CO2 emissions Fuel consumption Urban conditions: ¦ g/km ¦ l/100 km/m3/100 km (1) Extra-urban conditions: ¦ g/km ¦ l/100 km/m3/100 km (1) Combined: ¦ g/km ¦ l/100 km/m3/100 km (1) Weighted, combined ¦ g/km ¦ l/100 km 2. pure electric vehicles and OVC hybrid electric vehicles Electric energy consumption (weighted, combined (1)) ¦ Wh/km Electric range ¦ km Miscellaneous 51. For special purpose vehicles: designation in accordance with Annex II Section 5: ¦ 52. Remarks (n): ¦ SIDE 2 VEHICLE CATEGORY M2 (complete and completed vehicles) Side 2 General construction characteristics 1. Number of axles: ¦ and wheels: ¦ 1.1. Number and position of axles with twin wheels: ¦ 2. Steered axles (number, position): ¦ 3. Powered axles (number, position, interconnection): ¦ ¦ Main dimensions 4. Wheelbase (e): ¦ mm 4.1. Axle spacing: 1-2: ¦ mm 2-3: ¦ mm 3-4: ¦ mm 5. Length: ¦ mm 6. Width: ¦ mm 7. Height: ¦ mm 9. Distance between the front end of the vehicle and the centre of the coupling device: ¦ mm 12. Rear overhang: ¦ mm Masses 13. Mass of the vehicle in running order: ¦ kg (f) 13.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16. Technically permissible maximum masses 16.1. Technically permissible maximum laden mass: ¦ kg 16.2. Technically permissible mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.3. Technically permissible mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.4. Technically permissible maximum mass of the combination: ¦ kg 17. Intended registration/in service maximum permissible masses in national/international traffic (1)(o) 17.1. Intended registration/in service maximum permissible laden mass: ¦ kg 17.2. Intended registration/in service maximum permissible laden mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg 17.3. Intended registration/in service maximum permissible laden mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg 17.4. Intended registration/in service maximum permissible mass of the combination: ¦ kg 18. Technically permissible maximum towable mass in case of: 18.1. Drawbar trailer: ¦ kg 18.3. Centre-axle trailer: ¦ kg 18.4. Unbraked trailer: ¦ kg 19. Technically permissible maximum static mass at the coupling point: ¦ kg Power plant 20. Manufacturer of the engine: ¦ 21. Engine code as marked on the engine: ¦ 22. Working principle: ¦ 23. Pure electric: yes/no (1) 23.1. Hybrid [electric] vehicle: yes/no (1) 24. Number and arrangement of cylinders: ¦ 25. Engine capacity: ¦ cm3 26. Fuel: Diesel/petrol/LPG/NG  Biomethane/Ethanol/Biodiesel/Hydrogen (1) 26.1. Mono fuel/Bi fuel/Flex fuel (1) 27. Maximum net power (g): ¦ kW at ¦ min-1 or maximum continuous rated power (electric motor) ¦ kW (1) 28. Gearbox (type): ¦ Maximum speed 29. Maximum speed: ¦ km/h Axles and suspension 30. Axle(s) track: 1. ¦ mm 2. ¦ mm 3. ¦ mm 33. Drive axle(s) fitted with air suspension or equivalent: yes/no (1) 35. Tyre/wheel combination (h): ¦ Brakes 36. Trailer brake connections mechanical/electric/pneumatic/hydraulic (1) 37. Pressure in feed line for trailer braking system: ¦ bar Bodywork 38. Code for bodywork (i): ¦ 39. Class of vehicle: class I/Class II/Class III/Class A/Class B (1) 41. Number and configuration of doors: ¦ 42. Number of seating positions (including the driver) (k): ¦ 42.1. Seat(s) designated for use only when the vehicle is stationary: ¦ 42.3. Number of wheelchair user accessible position: ¦ 43. Number of standing places: ¦ Coupling device 44. Approval number or approval mark of coupling device (if fitted): ¦ 45.1. Characteristics values (1): D: ¦/ V: ¦/ S: ¦/ U: ¦ Environmental performances 46. Sound level Stationary: ¦ dB(A) at engine speed: ¦ min-1 Drive-by: ¦ dB(A) 47. Exhaust emission level (l): Euro ¦ 48. Exhaust emissions (m): Number of the base regulatory act and latest amending regulatory act applicable: ¦ 1.1. test procedure: Type I or ESC (1) CO: ¦ HC: ¦ NOx: ¦ HC + NOx: ¦ Particulates: ¦ Smoke opacity (ELR): ¦ (m-1) 1.2. test procedure: Type I (Euro 5 or 6 (1)) CO: ¦ THC: ¦ NMHC: ¦ NOx: ¦ THC + NOx: ¦ Particulates (mass): ¦ Particles (number): ¦ 2. test procedure: ETC (if applicable) CO: ¦ NOx: ¦ NMHC: ¦ THC: ¦ CH4: ¦ Particulates: ¦ 48.1. Smoke corrected absorption coefficient: ¦ (m-1) Miscellaneous 51. For special purpose vehicles: designation in accordance with Annex II Section 5: ¦ 52. Remarks (n): ¦ SIDE 2 VEHICLE CATEGORY M3 (complete and completed vehicles) Side 2 General construction characteristics 1. Number of axles: ¦ and wheels: ¦ 1.1. Number and position of axles with twin wheels: ¦ 2. Steered axles (number, position): ¦ 3. Powered axles (number, position, interconnection): ¦ ¦ Main dimensions 4. Wheelbase (e): ¦ mm 4.1. Axle spacing: 1-2: ¦ mm 2-3: ¦ mm 3-4: ¦ mm 5. Length: ¦ mm 6. Width: ¦ mm 7. Height: ¦ mm 9. Distance between the front end of the vehicle and the centre of the coupling device: ¦ mm 12. Rear overhang: ¦ mm Masses 13. Mass of the vehicle in running order: ¦ kg (f) 13.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16. Technically permissible maximum masses 16.1. Technically permissible maximum laden mass: ¦ kg 16.2. Technically permissible mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.3. Technically permissible mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.4. Technically permissible maximum mass of the combination: ¦ kg 17. Intended registration/in service maximum permissible masses in national/international traffic (1)(o) 17.1. Intended registration/in service maximum permissible laden mass: ¦ kg 17.2. Intended registration/in service maximum permissible laden mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg 17.3. Intended registration/in service maximum permissible laden mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg 17.4. Intended registration/in service maximum permissible mass of the combination: ¦ kg 18. Technically permissible maximum towable mass in case of: 18.1. Drawbar trailer: ¦ kg 18.3. Centre-axle trailer: ¦ kg 18.4. Unbraked trailer: ¦ kg 19. Technically permissible maximum static mass at the coupling point: ¦ kg Power plant 20. Manufacturer of the engine: ¦ 21. Engine code as marked on the engine: ¦ 22. Working principle: ¦ 23. Pure electric: yes/no (1) 23.1. Hybrid [electric] vehicle: yes/no (1) 24. Number and arrangement of cylinders: ¦ 25. Engine capacity: ¦ cm3 26. Fuel: Diesel/petrol/LPG/NG  Biomethane/Ethanol/Biodiesel/Hydrogen (1) 26.1. Mono fuel/Bi fuel/Flex fuel (1) 27. Maximum net power (g): ¦ kW at ¦ min-1 or maximum continuous rated power (electric motor) ¦ kW (1) 28. Gearbox (type): ¦ Maximum speed 29. Maximum speed: ¦ km/h Axles and suspension 30.1. Track of each steered axle: ¦ mm 30.2. Track of all other axles: ¦ mm 32. Position of loadable axle(s): ¦ 33. Drive axle(s) fitted with air suspension or equivalent: yes/no (1) 35. Tyre/wheel combination (h): ¦ Brakes 36. Trailer brake connections mechanical/electric/pneumatic/hydraulic (1) 37. Pressure in feed line for trailer braking system: ¦ bar Bodywork 38. Code for bodywork (i): ¦ 39. Class of vehicle: class I/Class II/Class III/Class A/Class B (1) 41. Number and configuration of doors: ¦ 42. Number of seating positions (including the driver) (k): ¦ 42.1. Seat(s) designated for use only when the vehicle is stationary: ¦ 42.2. Number of passenger seating positions: ¦ (lower deck) ¦ (upper deck) (including the driver) 42.3. Number of wheelchair user accessible position: ¦ 43. Number of standing places: ¦ Coupling device 44. Approval number or approval mark of coupling device (if fitted): ¦ 45.1. Characteristics values (1): D: ¦/ V: ¦/ S: ¦/ U: ¦ Environmental performances 46. Sound level Stationary: ¦ dB(A) at engine speed: ¦ min-1 Drive-by: ¦ dB(A) 47. Exhaust emission level (l): Euro ¦ 48. Exhaust emissions (m): Number of the base regulatory act and latest amending regulatory act applicable: ¦ 1. test procedure: Type I or ESC (1) CO: ¦ HC: ¦ NOx: ¦ HC + NOx: ¦ Particulates: ¦ Smoke opacity (ELR): ¦ (m-1) 2. test procedure: ETC (if applicable) CO: ¦ NOx: ¦ NMHC: ¦ THC: ¦ CH4: ¦ Particulates: ¦ 48.1. Smoke corrected absorption coefficient: ¦ (m-1) Miscellaneous 51. For special purpose vehicles: designation in accordance with Annex II Section 5: ¦ 52. Remarks (n): ¦ SIDE 2 VEHICLE CATEGORY N1 (complete and completed vehicles) Side 2 General construction characteristics 1. Number of axles: ¦ and wheels: ¦ 1.1. Number and position of axles with twin wheels: ¦ 3. Powered axles (number, position, interconnection): ¦ ¦ Main dimensions 4. Wheelbase (e): ¦ mm 4.1. Axle spacing: 1-2: ¦ mm 2-3: ¦ mm 3-4: ¦ mm 5. Length: ¦ mm 6. Width: ¦ mm 7. Height: ¦ mm 8. Fifth wheel lead for semi-trailer towing vehicle (maximum and minimum): ¦ mm 9. Distance between the front end of the vehicle and the centre of the coupling device: ¦ mm 11. Length of the loading area: ¦ mm Masses 13. Mass of the vehicle in running order: ¦ kg (f) 13.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 16. Technically permissible maximum masses 16.1. Technically permissible maximum laden mass: ¦ kg 16.2. Technically permissible mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.4. Technically permissible maximum mass of the combination: ¦ kg 18. Technically permissible maximum towable mass in case of: 18.1. Drawbar trailer: ¦ kg 18.2. Semi-trailer: ¦ kg 18.3. Centre-axle trailer: ¦ kg 18.4. Unbraked trailer: ¦ kg 19. Technically permissible maximum static mass at the coupling point: ¦ kg Power plant 20. Manufacturer of the engine: ¦ 21. Engine code as marked on the engine: ¦ 22. Working principle: ¦ 23. Pure electric: yes/no (1) 23.1. Hybrid [electric] vehicle: yes/no (1) 24. Number and arrangement of cylinders: ¦ 25. Engine capacity: ¦ cm3 26. Fuel: Diesel/petrol/LPG/NG  Biomethane/Ethanol/Biodiesel/Hydrogen (1) 26.1. Mono fuel/Bi fuel/Flex fuel (1) 27. Maximum net power (g): ¦ kW at ¦ min-1 or maximum continuous rated power (electric motor) ¦ kW (1) 28. Gearbox (type): ¦ Maximum speed 29. Maximum speed: ¦ km/h Axles and suspension 30. Axle(s) track: 1. ¦ mm 2. ¦ mm 3. ¦ mm 35. Tyre/wheel combination (h): ¦ Brakes 36. Trailer brake connections mechanical/electric/pneumatic/hydraulic (1) 37. Pressure in feed line for trailer braking system: ¦ bar Bodywork 38. Code for bodywork (i): ¦ 40. Colour of vehicle (j): ¦ 41. Number and configuration of doors: ¦ 42. Number of seating positions (including the driver) (k): ¦ Coupling device 44. Approval number or approval mark of coupling device (if fitted): ¦ 45.1. Characteristics values (1): D: ¦/ V: ¦/ S: ¦/ U: ¦ Environmental performances 46. Sound level Stationary: ¦ dB(A) at engine speed: ¦ min-1 Drive-by: ¦ dB(A) 47. Exhaust emission level (l): Euro ¦ 48. Exhaust emissions (m): Number of the base regulatory act and latest amending regulatory act applicable: ¦ 1.1. test procedure: Type I or ESC (1) CO: ¦ HC: ¦ NOx: ¦ HC + NOx: ¦ Particulates: ¦ Smoke opacity (ELR): ¦ (m-1) 1.2. test procedure: Type I (Euro 5 or 6 (1)) CO: ¦ THC: ¦ NMHC: ¦ NOx: ¦ THC + NOx: ¦ Particulates (mass): ¦ Particles (number): ¦ 2. test procedure: ETC (if applicable) CO: ¦ NOx: ¦ NMHC: ¦ THC: ¦ CH4: ¦ Particulates: ¦ 48.1. Smoke corrected absorption coefficient: ¦ (m-1) 49. CO2 emissions/fuel consumption/electric energy consumption (m): 1. all power train except pure electric vehicles CO2 emissions Fuel consumption Urban conditions: ¦ g/km ¦ l/100 km/m3/100 km (1) Extra-urban conditions: ¦ g/km ¦ l/100 km/m3/100 km (1) Combined: ¦ g/km ¦ l/100 km/m3/100 km (1) Weighted, combined ¦ g/km ¦ l/100 km 2. pure electric vehicles and OVC hybrid electric vehicles Electric energy consumption (weighted, combined (1)) ¦ Wh/km Electric range ¦ km Miscellaneous 50. Type-approved according to the design requirements for transporting dangerous goods: yes/class(es): ¦/no (l): 51. For special purpose vehicles: designation in accordance with Annex II Section 5: ¦ 52. Remarks (n): ¦ SIDE 2 VEHICLE CATEGORY N2 (complete and completed vehicles) Side 2 General construction characteristics 1. Number of axles: ¦ and wheels: ¦ 1.1. Number and position of axles with twin wheels: ¦ 2. Steered axles (number, position): ¦ 3. Powered axles (number, position, interconnection): ¦ ¦ Main dimensions 4. Wheelbase (e): ¦ mm 4.1. Axle spacing: 1-2: ¦ mm 2-3: ¦ mm 3-4: ¦ mm 5. Length: ¦ mm 6. Width: ¦ mm 8. Fifth wheel lead for semi-trailer towing vehicle (maximum and minimum): ¦ mm 9. Distance between the front end of the vehicle and the centre of the coupling device: ¦ mm 11. Length of the loading area: ¦ mm 12. Rear overhang: ¦ mm Masses 13. Mass of the vehicle in running order: ¦ kg (f) 13.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 16. Technically permissible maximum masses 16.1. Technically permissible maximum laden mass: ¦ kg 16.2. Technically permissible mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.3. Technically permissible mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.4. Technically permissible maximum mass of the combination: ¦ kg 17. Intended registration/in service maximum permissible masses in national/international traffic (1)(o) 17.1. Intended registration/in service maximum permissible laden mass: ¦ kg 17.2. Intended registration/in service maximum permissible laden mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg 17.3. Intended registration/in service maximum permissible laden mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg 17.4. Intended registration/in service maximum permissible mass of the combination: ¦ kg 18. Technically permissible maximum towable mass in case of: 18.1. Drawbar trailer: ¦ kg 18.2. Semi-trailer: ¦ kg 18.3. Centre-axle trailer: ¦ kg 18.4. Unbraked trailer: ¦ kg 19. Technically permissible maximum static mass at the coupling point: ¦ kg Power plant 20. Manufacturer of the engine: ¦ 21. Engine code as marked on the engine: ¦ 22. Working principle: ¦ 23. Pure electric: yes/no (1) 23.1. Hybrid [electric] vehicle: yes/no (1) 24. Number and arrangement of cylinders: ¦ 25. Engine capacity: ¦ cm3 26. Fuel: Diesel/petrol/LPG/NG  Biomethane/Ethanol/Biodiesel/Hydrogen (1) 26.1. Mono fuel/Bi fuel/Flex fuel (1) 27. Maximum net power (g): ¦ kW at ¦ min-1 or maximum continuous rated power (electric motor) ¦ kW (1) 28. Gearbox (type): ¦ Maximum speed 29. Maximum speed: ¦ km/h Axles and suspension 31. Position of retractable axle(s): ¦ 32. Position of loadable axle(s): ¦ 33. Drive axle(s) fitted with air suspension or equivalent: yes/no (1) 35. Tyre/wheel combination (h): ¦ Brakes 36. Trailer brake connections mechanical/electric/pneumatic/hydraulic (1) 37. Pressure in feed line for trailer braking system: ¦ bar Bodywork 38. Code for bodywork (i): ¦ 41. Number and configuration of doors: ¦ 42. Number of seating positions (including the driver) (k): ¦ Coupling device 44. Approval number or approval mark of coupling device (if fitted): ¦ 45.1. Characteristics values (1): D: ¦/ V: ¦/ S: ¦/ U: ¦ Environmental performances 46. Sound level Stationary: ¦ dB(A) at engine speed: ¦ min-1 Drive-by: ¦ dB(A) 47. Exhaust emission level (l): Euro ¦ 48. Exhaust emissions (m): Number of the base regulatory act and latest amending regulatory act applicable: ¦ 1.1. test procedure: Type I or ESC (1) CO: ¦ HC: ¦ NOx: ¦ HC + NOx: ¦ Particulates: ¦ Smoke opacity (ELR): ¦ (m-1) 1.2. test procedure: Type I (Euro 5 or 6 (1)) CO: ¦ THC: ¦ NMHC: ¦ NOx: ¦ THC + NOx: ¦ Particulates (mass): ¦ Particles (number): ¦ 2. test procedure: ETC (if applicable) CO: ¦ NOx: ¦ NMHC: ¦ THC: ¦ CH4: ¦ Particulates: ¦ 48.1. Smoke corrected absorption coefficient: ¦ (m-1) Miscellaneous 50. Type-approved according to the design requirements for transporting dangerous goods: yes/class(es): ¦/no (l): 51. For special purpose vehicles: designation in accordance with Annex II Section 5: ¦ 52. Remarks (n): ¦ SIDE 2 VEHICLE CATEGORY N3 (complete and completed vehicles) Side 2 General construction characteristics 1. Number of axles: ¦ and wheels: ¦ 1.1. Number and position of axles with twin wheels: ¦ 2. Steered axles (number, position): ¦ 3. Powered axles (number, position, interconnection): ¦ ¦ Main dimensions 4. Wheelbase (e): ¦ mm 4.1. Axle spacing: 1-2: ¦ mm 2-3: ¦ mm 3-4: ¦ mm 5. Length: ¦ mm 6. Width: ¦ mm 8. Fifth wheel lead for semi-trailer towing vehicle (maximum and minimum): ¦ mm 9. Distance between the front end of the vehicle and the centre of the coupling device: ¦ mm 11. Length of the loading area: ¦ mm 12. Rear overhang: ¦ mm Masses 13. Mass of the vehicle in running order: ¦ kg (f) 13.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 16. Technically permissible maximum masses 16.1. Technically permissible maximum laden mass: ¦ kg 16.2. Technically permissible mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.3. Technically permissible mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.4. Technically permissible maximum mass of the combination: ¦ kg 17. Intended registration/in service maximum permissible masses in national/international traffic (1)(o) 17.1. Intended registration/in service maximum permissible laden mass: ¦ kg 17.2. Intended registration/in service maximum permissible laden mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg 17.3. Intended registration/in service maximum permissible laden mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg 17.4. Intended registration/in service maximum permissible mass of the combination: ¦ kg 18. Technically permissible maximum towable mass in case of: 18.1. Drawbar trailer: ¦ kg 18.2. Semi-trailer: ¦ kg 18.3. Centre-axle trailer: ¦ kg 18.4. Unbraked trailer: ¦ kg 19. Technically permissible maximum static mass at the coupling point: ¦ kg Power plant 20. Manufacturer of the engine: ¦ 21. Engine code as marked on the engine: ¦ 22. Working principle: ¦ 23. Pure electric: yes/no (1) 23.1. Hybrid [electric] vehicle: yes/no (1) 24. Number and arrangement of cylinders: ¦ 25. Engine capacity: ¦ cm3 26. Fuel: Diesel/petrol/LPG/NG  Biomethane/Ethanol/Biodiesel/Hydrogen (1) 26.1. Mono fuel/Bi fuel/Flex fuel (1) 27. Maximum net power (g): ¦ kW at ¦ min-1 or maximum continuous rated power (electric motor) ¦ kW (1) 28. Gearbox (type): ¦ Maximum speed 29. Maximum speed: ¦ km/h Axles and suspension 31. Position of retractable axle(s): ¦ 32. Position of loadable axle(s): ¦ 33. Drive axle(s) fitted with air suspension or equivalent: yes/no (1) 35. Tyre/wheel combination (h): ¦ Brakes 36. Trailer brake connections mechanical/electric/pneumatic/hydraulic (1) 37. Pressure in feed line for trailer braking system: ¦ bar Bodywork 38. Code for bodywork (i): ¦ 41. Number and configuration of doors: ¦ 42. Number of seating positions (including the driver) (k): ¦ Coupling device 44. Approval number or approval mark of coupling device (if fitted): ¦ 45.1. Characteristics values (1): D: ¦/ V: ¦/ S: ¦/ U: ¦ Environmental performances 46. Sound level Stationary: ¦ dB(A) at engine speed: ¦ min-1 Drive-by: ¦ dB(A) 47. Exhaust emission level (l): Euro ¦ 48. Exhaust emissions (m): Number of the base regulatory act and latest amending regulatory act applicable: ¦ 1. test procedure: Type I or ESC (1) CO: ¦ HC: ¦ NOx: ¦ HC + NOx: ¦ Particulates: ¦ Smoke opacity (ELR): ¦ (m-1) 2. test procedure: ETC (if applicable) CO: ¦ NOx: ¦ NMHC: ¦ THC: ¦ CH4: ¦ Particulates: ¦ 48.1. Smoke corrected absorption coefficient: ¦ (m-1) Miscellaneous 50. Type-approved according to the design requirements for transporting dangerous goods: yes/class(es): ¦/no (l): 51. For special purpose vehicles: designation in accordance with Annex II Section 5: ¦ 52. Remarks (n): ¦ SIDE 2 VEHICLE CATEGORIES O1 AND O2 (complete and completed vehicles) Side 2 General construction characteristics 1. Number of axles: ¦ and wheels: ¦ 1.1. Number and position of axles with twin wheels: ¦ Main dimensions 4. Wheelbase (e): ¦ mm 4.1. Axle spacing: 1-2: ¦ mm 2-3: ¦ mm 3-4: ¦ mm 5. Length: ¦ mm 6. Width: ¦ mm 7. Height: ¦ mm 10. Distance between the centre of the coupling device and the rear end of the vehicle: ¦ mm 11. Length of the loading area: ¦ mm 12. Rear overhang: ¦ mm Masses 13. Mass of the vehicle in running order: ¦ kg (f) 13.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 16. Technically permissible maximum masses 16.1. Technically permissible maximum laden mass: ¦ kg 16.2. Technically permissible mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.3. Technically permissible mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 19. Technically permissible maximum static mass on the coupling point of a semi-trailer or centre-axle trailer: ¦ kg Maximum speed 29. Maximum speed: ¦ km/h Axles and suspension 30.1. Track of each steered axle: ¦ mm 30.2. Track of all other axles: ¦ mm 31. Position of retractable axle(s): ¦ 32. Position of loadable axle(s): ¦ 34. Axle(s) fitted with air suspension or equivalent: yes/no (1) 35. Tyre/wheel combination (h): ¦ Brakes 36. Trailer brake connections mechanical/electric/pneumatic/hydraulic (1) Bodywork 38. Code for bodywork (i): ¦ Coupling device 44. Approval number or approval mark of coupling device (if fitted): ¦ 45.1. Characteristics values (1): D: ¦/ V: ¦/ S: ¦/ U: ¦ Miscellaneous 50. Type-approved according to the design requirements for transporting dangerous goods: yes/class(es): ¦/no (l): 51. For special purpose vehicles: designation in accordance with Annex II Section 5: ¦ 52. Remarks (n): ¦ SIDE 2 VEHICLE CATEGORIES O3 AND O4 (complete and completed vehicles) Side 2 General construction characteristics 1. Number of axles: ¦ and wheels: ¦ 1.1. Number and position of axles with twin wheels: ¦ 2. Steered axles (number, position): ¦ Main dimensions 4. Wheelbase (e): ¦ mm 4.1. Axle spacing: 1-2: ¦ mm 2-3: ¦ mm 3-4: ¦ mm 5. Length: ¦ mm 6. Width: ¦ mm 7. Height: ¦ mm 10. Distance between the centre of the coupling device and the rear end of the vehicle: ¦ mm 11. Length of the loading area: ¦ mm 12. Rear overhang: ¦ mm Masses 13. Mass of the vehicle in running order: ¦ kg (f) 13.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 16. Technically permissible maximum masses 16.1. Technically permissible maximum laden mass: ¦ kg 16.2. Technically permissible mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.3. Technically permissible mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 17. Intended registration/in service maximum permissible masses in national/international traffic (1)(o) 17.1. Intended registration/in service maximum permissible laden mass: ¦ kg 17.2. Intended registration/in service maximum permissible laden mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg 17.3. Intended registration/in service maximum permissible laden mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg 19. Technically permissible maximum static mass on the coupling point of a semi-trailer or centre-axle trailer: ¦ kg Maximum speed 29. Maximum speed: ¦ km/h Axles and suspension 31. Position of retractable axle(s): ¦ 32. Position of loadable axle(s): ¦ 34. Axle(s) fitted with air suspension or equivalent: yes/no (1) 35. Tyre/wheel combination (h): ¦ Brakes 36. Trailer brake connections mechanical/electric/pneumatic/hydraulic (1) Bodywork 38. Code for bodywork (i): ¦ Coupling device 44. Approval number or approval mark of coupling device (if fitted): ¦ 45.1. Characteristics values (1): D: ¦/ V: ¦/ S: ¦/ U: ¦ Miscellaneous 50. Type-approved according to the design requirements for transporting dangerous goods: yes/class(es): ¦/no (l): 51. For special purpose vehicles: designation in accordance with Annex II Section 5: ¦ 52. Remarks (n): ¦ PART II INCOMPLETE VEHICLES MODEL C1  SIDE 1 INCOMPLETE VEHICLES EC CERTIFICATE OF CONFORMITY Side 1 The undersigned [ ¦ (Full name and position)] hereby certifies that the vehicle: 0.1. Make (Trade name of manufacturer): ¦ 0.2. Type: ¦ Variant (a): ¦ Version (a): ¦ 0.2.1. Commercial name: ¦ 0.4. Vehicle category: ¦ 0.5. Name and address of manufacturer: ¦ 0.6. Location and method of attachment of the statutory plates: ¦ Location of the vehicle identification number: ¦ 0.9. Name and address of the manufacturers representative (if any): ¦ 0.10. Vehicle identification number: ¦ conforms in all respects to the type described in approval ( ¦ type-approval number including extension number) issued on ( ¦ date of issue) and cannot be permanently registered without further approvals. (Place) (Date): ¦ (Signature): ¦ MODEL C2  SIDE 1 INCOMPLETE VEHICLES TYPE-APPROVED IN SMALL SERIES [Year] [Sequential number] EC CERTIFICATE OF CONFORMITY Side 1 The undersigned [ ¦ (Full name and position)] hereby certifies that the vehicle: 0.1. Make (Trade name of manufacturer): ¦ 0.2. Type: ¦ Variant (a): ¦ Version (a): ¦ 0.2.1. Commercial name: ¦ 0.4. Vehicle category: ¦ 0.5. Name and address of manufacturer: ¦ 0.6. Location and method of attachment of the statutory plates: ¦ Location of the vehicle identification number: ¦ 0.9. Name and address of the manufacturers representative (if any): ¦ 0.10. Vehicle identification number: ¦ conforms in all respects to the type described in approval ( ¦ type-approval number including extension number) issued on ( ¦ date of issue) and cannot be permanently registered without further approvals. (Place) (Date): ¦ (Signature): ¦ SIDE 2 VEHICLE CATEGORY M1 (incomplete vehicles) Side 2 General construction characteristics 1. Number of axles: ¦ and wheels: ¦ 3. Powered axles (number, position, interconnection): ¦ ¦ Main dimensions 4. Wheelbase (e): ¦ mm 4.1. Axle spacing: 1-2: ¦ mm 2-3: ¦ mm 3-4: ¦ mm 5.1. Maximum permissible length: ¦ mm 6.1. Maximum permissible width: ¦ mm 7.1. Maximum permissible height: ¦ mm 12.1. Maximum permissible rear overhang: ¦ mm Masses 14. Mass of the incomplete vehicle in running order: ¦ kg (f) 14.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 15. Minimum mass of the vehicle when completed: ¦ kg 15.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 16. Technically permissible maximum masses 16.1. Technically permissible maximum laden mass: ¦ kg 16.2. Technically permissible mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.4. Technically permissible maximum mass of the combination: ¦ kg 18. Technically permissible maximum towable mass in case of: 18.1. Drawbar trailer: ¦ kg 18.3. Centre-axle trailer: ¦ kg 18.4. Unbraked trailer: ¦ kg 19. Technically permissible maximum static vertical mass at the coupling point: ¦ kg Power plant 20. Manufacturer of the engine: ¦ 21. Engine code as marked on the engine: ¦ 22. Working principle: ¦ 23. Pure electric: yes/no (1) 23.1. Hybrid [electric] vehicle: yes/no (1) 24. Number and arrangement of cylinders: ¦ 25. Engine capacity: ¦ cm3 26. Fuel: Diesel/petrol/LPG/NG  Biomethane/Ethanol/Biodiesel/Hydrogen (1) 26.1. Mono fuel/Bi fuel/Flex fuel (1) 27. Maximum net power (g): ¦ kW at ¦ min-1 or maximum continuous rated power (electric motor) ¦ kW (1) Maximum speed 29. Maximum speed: ¦ km/h Axles and suspension 30. Axle(s) track: 1. ¦ mm 2. ¦ mm 3. ¦ mm 35. Tyre/wheel combination (h): ¦ Brakes 36. Trailer brake connections mechanical/electric/pneumatic/hydraulic (1) Bodywork 41. Number and configuration of doors: ¦ 42. Number of seating positions (including the driver) (k): ¦ Environmental performances 46. Sound level Stationary: ¦ dB(A) at engine speed: ¦ min-1 Drive-by: ¦ dB(A) 47. Exhaust emission level (l): Euro ¦ 48. Exhaust emissions (m): Number of the base regulatory act and latest amending regulatory act applicable: ¦ 1.1. test procedure: Type I or ESC (1) CO: ¦ HC: ¦ NOx: ¦ HC + NOx: ¦ Particulates: ¦ Smoke opacity (ELR): ¦ (m-1) 1.2. test procedure: Type I (Euro 5 or 6 (1)) CO: ¦ THC: ¦ NMHC: ¦ NOx: ¦ THC + NOx: ¦ Particulates (mass): ¦ Particles (number): ¦ 2. test procedure: ETC (if applicable) CO: ¦ NOx: ¦ NMHC: ¦ THC: ¦ CH4: ¦ Particulates: ¦ 48.1. Smoke corrected absorption coefficient: ¦ (m-1) 49. CO2 emissions/fuel consumption/electric energy consumption (m): 1. all power train except pure electric vehicles CO2 emissions Fuel consumption Urban conditions: ¦ g/km ¦ l/100 km/m3/100 km (1) Extra-urban conditions: ¦ g/km ¦ l/100 km/m3/100 km (1) Combined: ¦ g/km ¦ l/100 km/m3/100 km (1) Weighted, combined ¦ g/km ¦ l/100 km 2. pure electric vehicles and OVC hybrid electric vehicles Electric energy consumption (weighted, combined (1)) ¦ Wh/km Electric range ¦ km Miscellaneous 52. Remarks (n): ¦ SIDE 2 VEHICLE CATEGORY M2 (incomplete vehicles) Side 2 General construction characteristics 1. Number of axles: ¦ and wheels: ¦ 1.1. Number and position of axles with twin wheels: ¦ 2. Steered axles (number, position): ¦ 3. Powered axles (number, position, interconnection): ¦ ¦ Main dimensions 4. Wheelbase (e): ¦ mm 4.1. Axle spacing: 1-2: ¦ mm 2-3: ¦ mm 3-4: ¦ mm 5.1. Maximum permissible length: ¦ mm 6.1. Maximum permissible width: ¦ mm 7.1. Maximum permissible height: ¦ mm 12.1. Maximum permissible rear overhang: ¦ mm Masses 14. Mass of the incomplete vehicle in running order: ¦ kg (f) 14.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 15. Minimum mass of the vehicle when completed: ¦ kg 15.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 16. Technically permissible maximum masses 16.1. Technically permissible maximum laden mass: ¦ kg 16.2. Technically permissible mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.3. Technically permissible mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.4. Technically permissible maximum mass of the combination: ¦ kg 17. Intended registration/in service maximum permissible masses in national/international traffic (1)(o) 17.1. Intended registration/in service maximum permissible laden mass: ¦ kg 17.2. Intended registration/in service maximum permissible laden mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg 17.3. Intended registration/in service maximum permissible laden mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg 17.4. Intended registration/in service maximum permissible mass of the combination: ¦ kg 18. Technically permissible maximum towable mass in case of: 18.1. Drawbar trailer: ¦ kg 18.3. Centre-axle trailer: ¦ kg 18.4. Unbraked trailer: ¦ kg 19. Technically permissible maximum static mass at the coupling point: ¦ kg Power plant 20. Manufacturer of the engine: ¦ 21. Engine code as marked on the engine: ¦ 22. Working principle: ¦ 23. Pure electric: yes/no (1) 23.1. Hybrid [electric] vehicle: yes/no (1) 24. Number and arrangement of cylinders: ¦ 25. Engine capacity: ¦ cm3 26. Fuel: Diesel/petrol/LPG/NG  Biomethane/Ethanol/Biodiesel/Hydrogen (1) 26.1. Mono fuel/Bi fuel/Flex fuel (1) 27. Maximum net power (g): ¦ kW at ¦ min-1 or maximum continuous rated power (electric motor) ¦ kW (1) 28. Gearbox (type): ¦ Maximum speed 29. Maximum speed: ¦ km/h Axles and suspension 30. Axle(s) track: 1. ¦ mm 2. ¦ mm 3. ¦ mm 33. Drive axle(s) fitted with air suspension or equivalent: yes/no (1) 35. Tyre/wheel combination (h): ¦ Brakes 36. Trailer brake connections mechanical/electric/pneumatic/hydraulic (1) 37. Pressure in feed line for trailer braking system: ¦ bar Coupling device 44. Approval number or approval mark of coupling device (if fitted): ¦ 45. Type or classes of coupling devices which can be fitted: ¦ 45.1. Characteristics values (1): D: ¦/ V: ¦/ S: ¦/ U: ¦ Environmental performances 46. Sound level Stationary: ¦ dB(A) at engine speed: ¦ min-1 Drive-by: ¦ dB(A) 47. Exhaust emission level (l): Euro ¦ 48. Exhaust emissions (m): Number of the base regulatory act and latest amending regulatory act applicable: ¦ 1.1. test procedure: Type I or ESC (1) CO: ¦ HC: ¦ NOx: ¦ HC + NOx: ¦ Particulates: ¦ Smoke opacity (ELR): ¦ (m-1) 1.2. test procedure: Type I (Euro 5 or 6 (1)) CO: ¦ THC: ¦ NMHC: ¦ NOx: ¦ THC + NOx: ¦ Particulates (mass): ¦ Particles (number): ¦ 2. test procedure: ETC (if applicable) CO: ¦ NOx: ¦ NMHC: ¦ THC: ¦ CH4: ¦ Particulates: ¦ 48.1. Smoke corrected absorption coefficient: ¦ (m-1) Miscellaneous 52. Remarks (n): ¦ SIDE 2 VEHICLE CATEGORY M3 (incomplete vehicles) Side 2 General construction characteristics 1. Number of axles: ¦ and wheels: ¦ 1.1. Number and position of axles with twin wheels: ¦ 2. Steered axles (number, position): ¦ 3. Powered axles (number, position, interconnection): ¦ ¦ Main dimensions 4. Wheelbase (e): ¦ mm 4.1. Axle spacing: 1-2: ¦ mm 2-3: ¦ mm 3-4: ¦ mm 5.1. Maximum permissible length: ¦ mm 6.1. Maximum permissible width: ¦ mm 7.1. Maximum permissible height: ¦ mm 12.1. Maximum permissible rear overhang: ¦ mm Masses 14. Mass of the incomplete vehicle in running order: ¦ kg (f) 14.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 15. Minimum mass of the vehicle when completed: ¦ kg 15.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 16. Technically permissible maximum masses 16.1. Technically permissible maximum laden mass: ¦ kg 16.2. Technically permissible mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.3. Technically permissible mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.4. Technically permissible maximum mass of the combination: ¦ kg 17. Intended registration/in service maximum permissible masses in national/international traffic (1)(o) 17.1. Intended registration/in service maximum permissible laden mass: ¦ kg 17.2. Intended registration/in service maximum permissible laden mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg 17.3. Intended registration/in service maximum permissible laden mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg 17.4. Intended registration/in service maximum permissible mass of the combination: ¦ kg 18. Technically permissible maximum towable mass in case of: 18.1. Drawbar trailer: ¦ kg 18.3. Centre-axle trailer: ¦ kg 18.4. Unbraked trailer: ¦ kg 19. Technically permissible maximum static mass at the coupling point: ¦ kg Power plant 20. Manufacturer of the engine: ¦ 21. Engine code as marked on the engine: ¦ 22. Working principle: ¦ 23. Pure electric: yes/no (1) 23.1. Hybrid [electric] vehicle: yes/no (1) 24. Number and arrangement of cylinders: ¦ 25. Engine capacity: ¦ cm3 26. Fuel: Diesel/petrol/LPG/NG  Biomethane/Ethanol/Biodiesel/Hydrogen (1) 26.1. Mono fuel/Bi fuel/Flex fuel (1) 27. Maximum net power (g): ¦ kW at ¦ min-1 or maximum continuous rated power (electric motor) ¦ kW (1) 28. Gearbox (type): ¦ Maximum speed 29. Maximum speed: ¦ km/h Axles and suspension 30.1. Track of each steered axle: ¦ mm 30.2. Track of all other axles: ¦ mm 32. Position of loadable axle(s): ¦ 33. Drive axle(s) fitted with air suspension or equivalent: yes/no (1) 35. Tyre/wheel combination (h): ¦ Brakes 36. Trailer brake connections mechanical/electric/pneumatic/hydraulic (1) 37. Pressure in feed line for trailer braking system: ¦ bar Coupling device 44. Approval number or approval mark of coupling device (if fitted): ¦ 45. Types or classes of coupling devices which can be fitted: ¦ 45.1. Characteristics values (1): D: ¦/ V: ¦/ S: ¦/ U: ¦ Environmental performances 46. Sound level Stationary: ¦ dB(A) at engine speed: ¦ min-1 Drive-by: ¦ dB(A) 47. Exhaust emission level (l): Euro ¦ 48. Exhaust emissions (m): Number of the base regulatory act and latest amending regulatory act applicable: ¦ 1. test procedure: Type I or ESC (1) CO: ¦ HC: ¦ NOx: ¦ HC + NOx: ¦ Particulates: ¦ Smoke opacity (ELR): ¦ (m-1) 2. test procedure: ETC (if applicable) CO: ¦ NOx: ¦ NMHC: ¦ THC: ¦ CH4: ¦ Particulates: ¦ 48.1. Smoke corrected absorption coefficient: ¦ (m-1) Miscellaneous 52. Remarks (n): ¦ SIDE 2 VEHICLE CATEGORY N1 (incomplete vehicles) Side 2 General construction characteristics 1. Number of axles: ¦ and wheels: ¦ 1.1. Number and position of axles with twin wheels: ¦ 3. Powered axles (number, position, interconnection): ¦ ¦ Main dimensions 4. Wheelbase (e): ¦ mm 4.1. Axle spacing: 1-2: ¦ mm 2-3: ¦ mm 3-4: ¦ mm 5.1. Maximum permissible length: ¦ mm 6.1. Maximum permissible width: ¦ mm 7.1. Maximum permissible height: ¦ mm 8. Fifth wheel lead for semi-trailer towing vehicle (maximum and minimum): ¦ mm 12.1. Maximum permissible rear overhang: ¦ mm Masses 14. Mass of the incomplete vehicle in running order: ¦ kg (f) 14.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 15. Minimum mass of the vehicle when completed: ¦ kg 15.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 16. Technically permissible maximum masses 16.1. Technically permissible maximum laden mass: ¦ kg 16.2. Technically permissible mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.4. Technically permissible maximum mass of the combination: ¦ kg 18. Technically permissible maximum towable mass in case of: 18.1. Drawbar trailer: ¦ kg 18.2. Semi-trailer: ¦ kg 18.3. Centre-axle trailer: ¦ kg 18.4. Unbraked trailer: ¦ kg 19. Technically permissible maximum static mass at the coupling point: ¦ kg Power plant 20. Manufacturer of the engine: ¦ 21. Engine code as marked on the engine: ¦ 22. Working principle: ¦ 23. Pure electric: yes/no (1) 23.1. Hybrid [electric] vehicle: yes/no (1) 24. Number and arrangement of cylinders: ¦ 25. Engine capacity: ¦ cm3 26. Fuel: Diesel/petrol/LPG/NG  Biomethane/Ethanol/Biodiesel/Hydrogen (1) 26.1. Mono fuel/Bi fuel/Flex fuel (1) 27. Maximum net power (g): ¦ kW at ¦ min-1 or maximum continuous rated power (electric motor) ¦ kW (1) 28. Gearbox (type): ¦ Maximum speed 29. Maximum speed: ¦ km/h Axles and suspension 30. Axle(s) track: 1. ¦ mm 2. ¦ mm 3. ¦ mm 35. Tyre/wheel combination (h): ¦ Brakes 36. Trailer brake connections mechanical/electric/pneumatic/hydraulic (1) 37. Pressure in feed line for trailer braking system: ¦ bar Coupling device 44. Approval number or approval mark of coupling device (if fitted): ¦ 45. Types or classes of coupling devices which can be fitted: ¦ 45.1. Characteristics values (1): D: ¦/ V: ¦/ S: ¦/ U: ¦ Environmental performances 46. Sound level Stationary: ¦ dB(A) at engine speed: ¦ min-1 Drive-by: ¦ dB(A) 47. Exhaust emission level (l): Euro ¦ 48. Exhaust emissions (m): Number of the base regulatory act and latest amending regulatory act applicable: ¦ 1.1. test procedure: Type I or ESC (1) CO: ¦ HC: ¦ NOx: ¦ HC + NOx: ¦ Particulates: ¦ Smoke opacity (ELR): ¦ (m-1) 1.2. test procedure: Type I (Euro 5 or 6 (1)) CO: ¦ THC: ¦ NMHC: ¦ NOx: ¦ THC + NOx: ¦ Particulates (mass): ¦ Particles (number): ¦ 2. test procedure: ETC (if applicable) CO: ¦ NOx: ¦ NMHC: ¦ THC: ¦ CH4: ¦ Particulates: ¦ 48.1. Smoke corrected absorption coefficient: ¦ (m-1) 49. CO2 emissions/fuel consumption/electric energy consumption (m): 1. all power train except pure electric vehicles CO2 emissions Fuel consumption Urban conditions: ¦ g/km ¦ l/100 km/m3/100 km (1) Extra-urban conditions: ¦ g/km ¦ l/100 km/m3/100 km (1) Combined: ¦ g/km ¦ l/100 km/m3/100 km (1) Weighted, combined ¦ g/km ¦ l/100 km 2. pure electric vehicles and OVC hybrid electric vehicles Electric energy consumption (weighted, combined (1)) ¦ Wh/km Electric range ¦ km Miscellaneous 52. Remarks (n): ¦ SIDE 2 VEHICLE CATEGORY N2 (incomplete vehicles) Side 2 General construction characteristics 1. Number of axles: ¦ and wheels: ¦ 1.1. Number and position of axles with twin wheels: ¦ 2. Steered axles (number, position): ¦ 3. Powered axles (number, position, interconnection): ¦ ¦ Main dimensions 4. Wheelbase (e): ¦ mm 4.1. Axle spacing: 1-2: ¦ mm 2-3: ¦ mm 3-4: ¦ mm 5.1. Maximum permissible length: ¦ mm 6.1. Maximum permissible width: ¦ mm 8. Fifth wheel lead for semi-trailer towing vehicle (maximum and minimum): ¦ mm 12.1. Maximum permissible rear overhang: ¦ mm Masses 14. Mass of the incomplete vehicle in running order: ¦ kg (f) 14.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 15. Minimum mass of the vehicle when completed: ¦ kg 15.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 16. Technically permissible maximum masses 16.1. Technically permissible maximum laden mass: ¦ kg 16.2. Technically permissible mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.3. Technically permissible mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.4. Technically permissible maximum mass of the combination: ¦ kg 17. Intended registration/in service maximum permissible masses in national/international traffic (1) (o) 17.1. Intended registration/in service maximum permissible laden mass: ¦ kg 17.2. Intended registration/in service maximum permissible laden mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg 17.3. Intended registration/in service maximum permissible laden mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg 17.4. Intended registration/in service maximum permissible mass of the combination: ¦ kg 18. Technically permissible maximum towable mass in case of: 18.1. Drawbar trailer: ¦ kg 18.2. Semi-trailer: ¦ kg 18.3. Centre-axle trailer: ¦ kg 18.4. Unbraked trailer: ¦ kg 19. Technically permissible maximum static mass at the coupling point: ¦ kg Power plant 20. Manufacturer of the engine: ¦ 21. Engine code as marked on the engine: ¦ 22. Working principle: ¦ 23. Pure electric: yes/no (1) 23.1. Hybrid [electric] vehicle: yes/no (1) 24. Number and arrangement of cylinders: ¦ 25. Engine capacity: ¦ cm3 26. Fuel: Diesel/petrol/LPG/NG  Biomethane/Ethanol/Biodiesel/Hydrogen (1) 26.1. Mono fuel/Bi fuel/Flex fuel (1) 27. Maximum net power (g): ¦ kW at ¦ min-1 or maximum continuous rated power (electric motor) ¦ kW (1) 28. Gearbox (type): ¦ Maximum speed 29. Maximum speed: ¦ km/h Axles and suspension 31. Position of retractable axle(s): ¦ 32. Position of loadable axle(s): ¦ 33. Drive axle(s) fitted with air suspension or equivalent: yes/no (1) 35. Tyre/wheel combination (h): ¦ Brakes 36. Trailer brake connections mechanical/electric/pneumatic/hydraulic (1) 37. Pressure in feed line for trailer braking system: ¦ bar Coupling device 44. Approval number or approval mark of coupling device (if fitted): ¦ 45. Types or classes of coupling devices which can be fitted: ¦ 45.1. Characteristics values (1): D: ¦/ V: ¦/ S: ¦/ U: ¦ Environmental performances 46. Sound level Stationary: ¦ dB(A) at engine speed: ¦ min-1 Drive-by: ¦ dB(A) 47. Exhaust emission level (l): Euro ¦ 48. Exhaust emissions (m): Number of the base regulatory act and latest amending regulatory act applicable: ¦ 1.1. test procedure: Type I or ESC (1) CO: ¦ HC: ¦ NOx: ¦ HC + NOx: ¦ Particulates: ¦ Smoke opacity (ELR): ¦ (m-1) 1.2. test procedure: Type I (Euro 5 or 6 (1)) CO: ¦ THC: ¦ NMHC: ¦ NOx: ¦ THC + NOx: ¦ Particulates (mass): ¦ Particles (number): ¦ 2. test procedure: ETC (if applicable) CO: ¦ NOx: ¦ NMHC: ¦ THC: ¦ CH4: ¦ Particulates: ¦ 48.1. Smoke corrected absorption coefficient: ¦ (m-1) Miscellaneous 52. Remarks (n): ¦ SIDE 2 VEHICLE CATEGORY N3 (incomplete vehicles) Side 2 General construction characteristics 1. Number of axles: ¦ and wheels: ¦ 1.1. Number and position of axles with twin wheels: ¦ 2. Steered axles (number, position): ¦ 3. Powered axles (number, position, interconnection): ¦ ¦ Main dimensions 4. Wheelbase (e): ¦ mm 4.1. Axle spacing: 1-2: ¦ mm 2-3: ¦ mm 3-4: ¦ mm 5.1. Maximum permissible length: ¦ mm 6.1. Maximum permissible width: ¦ mm 8. Fifth wheel lead for semi-trailer towing vehicle (maximum and minimum): ¦ mm 12.1. Maximum permissible rear overhang: ¦ mm Masses 14. Mass of the incomplete vehicle in running order: ¦ kg (f) 14.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 15. Minimum mass of the vehicle when completed: ¦ kg 15.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 16. Technically permissible maximum masses 16.1. Technically permissible maximum laden mass: ¦ kg 16.2. Technically permissible mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.3. Technically permissible mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.4. Technically permissible maximum mass of the combination: ¦ kg 17. Intended registration/in service maximum permissible masses in national/international traffic (1) (o) 17.1. Intended registration/in service maximum permissible laden mass: ¦ kg 17.2. Intended registration/in service maximum permissible laden mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg 17.3. Intended registration/in service maximum permissible laden mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg 17.4. Intended registration/in service maximum permissible mass of the combination: ¦ kg 18. Technically permissible maximum towable mass in case of: 18.1. Drawbar trailer: ¦ kg 18.2. Semi-trailer: ¦ kg 18.3. Centre-axle trailer: ¦ kg 18.4. Unbraked trailer: ¦ kg 19. Technically permissible maximum static mass at the coupling point: ¦ kg Power plant 20. Manufacturer of the engine: ¦ 21. Engine code as marked on the engine: ¦ 22. Working principle: ¦ 23. Pure electric: yes/no (1) 23.1. Hybrid [electric] vehicle: yes/no (1) 24. Number and arrangement of cylinders: ¦ 25. Engine capacity: ¦ cm3 26. Fuel: Diesel/petrol/LPG/NG  Biomethane/Ethanol/Biodiesel/Hydrogen (1) 26.1. Mono fuel/Bi fuel/Flex fuel (1) 27. Maximum net power (g): ¦ kW at ¦ min-1 or maximum continuous rated power (electric motor) ¦ kW (1) 28. Gearbox (type): ¦ Maximum speed 29. Maximum speed: ¦ km/h Axles and suspension 31. Position of retractable axle(s): ¦ 32. Position of loadable axle(s): ¦ 33. Drive axle(s) fitted with air suspension or equivalent: yes/no (1) 35. Tyre/wheel combination (h): ¦ Brakes 36. Trailer brake connections mechanical/electric/pneumatic/hydraulic (1) 37. Pressure in feed line for trailer braking system: ¦ bar Coupling device 44. Approval number or approval mark of coupling device (if fitted): ¦ 45. Types or classes of coupling devices which can be fitted: ¦ 45.1. Characteristics values (1): D: ¦/ V: ¦/ S: ¦/ U: ¦ Environmental performances 46. Sound level Stationary: ¦ dB(A) at engine speed: ¦ min-1 Drive-by: ¦ dB(A) 47. Exhaust emission level (l): Euro ¦ 48. Exhaust emissions (m): Number of the base regulatory act and latest amending regulatory act applicable: ¦ 1. test procedure: Type I or ESC (1) CO: ¦ HC: ¦ NOx: ¦ HC + NOx: ¦ Particulates: ¦ Smoke opacity (ELR): ¦ (m-1) 2. test procedure: ETC (if applicable) CO: ¦ NOx: ¦ NMHC: ¦ THC: ¦ CH4: ¦ Particulates: ¦ 48.1. Smoke corrected absorption coefficient: ¦ (m-1) Miscellaneous 52. Remarks (n): ¦ SIDE 2 VEHICLE CATEGORIES O1 AND O2 (incomplete vehicles) Side 2 General construction characteristics 1. Number of axles: ¦ and wheels: ¦ 1.1. Number and position of axles with twin wheels: ¦ Main dimensions 4. Wheelbase (e): ¦ mm 4.1. Axle spacing: 1-2: ¦ mm 2-3: ¦ mm 3-4: ¦ mm 5.1. Maximum permissible length: ¦ mm 6.1. Maximum permissible width: ¦ mm 7.1. Maximum permissible height: ¦ mm 10. Distance between the centre of the coupling device and the rear end of the vehicle: ¦ mm 12.1. Maximum permissible rear overhang: ¦ mm Masses 14. Mass of the incomplete vehicle in running order: ¦ kg (f) 14.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 15. Minimum mass of the vehicle when completed: ¦ kg 15.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 16. Technically permissible maximum masses 16.1. Technically permissible maximum laden mass: ¦ kg 16.2. Technically permissible mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.3. Technically permissible mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 19.1. Technically permissible maximum static mass on the coupling point of a semi-trailer or centre-axle trailer: ¦ kg Maximum speed 29. Maximum speed: ¦ km/h Axles and suspension 30.1. Track of each steered axle: ¦ mm 30.2. Track of all other axles: ¦ mm 31. Position of retractable axle(s): ¦ 32. Position of loadable axle(s): ¦ 34. Axle(s) fitted with air suspension or equivalent: yes/no (1) 35. Tyre/wheel combination (h): ¦ Coupling device 44. Approval number or approval mark of coupling device (if fitted): ¦ 45. Types or classes of coupling devices which can be fitted: ¦ 45.1. Characteristics values (1): D: ¦/ V: ¦/ S: ¦/ U: ¦ Miscellaneous 52. Remarks (n): ¦ SIDE 2 VEHICLE CATEGORIES O3 AND O4 (incomplete vehicles) Side 2 General construction characteristics 1. Number of axles: ¦ and wheels: ¦ 1.1. Number and position of axles with twin wheels: ¦ 2. Steered axle (number, position): ¦ Main dimensions 4. Wheelbase (e): ¦ mm 4.1. Axle spacing: 1-2: ¦ mm 2-3: ¦ mm 3-4: ¦ mm 5.1. Maximum permissible length: ¦ mm 6.1. Maximum permissible width: ¦ mm 7.1. Maximum permissible height: ¦ mm 10. Distance between the centre of the coupling device and the rear end of the vehicle: ¦ mm 12.1. Maximum permissible rear overhang: ¦ mm Masses 14. Mass of the incomplete vehicle in running order: ¦ kg (f) 14.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 15. Minimum mass of the vehicle when completed: ¦ kg 15.1. Distribution of this mass amongst the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 16. Technically permissible maximum masses 16.1. Technically permissible maximum laden mass: ¦ kg 16.2. Technically permissible mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16.3. Technically permissible mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 17. Intended registration/in service maximum permissible masses in national/international traffic (1) (o) 17.1. Intended registration/in service maximum permissible laden mass: ¦ kg 17.2. Intended registration/in service maximum permissible laden mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg 17.3. Intended registration/in service maximum permissible laden mass on each axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg 19.1. Technically permissible maximum static mass on the coupling point of a semi-trailer or centre-axle trailer: ¦ kg Maximum speed 29. Maximum speed: ¦ km/h Axles and suspension 31. Position of retractable axle(s): ¦ 32. Position of loadable axle(s): ¦ 34. Axle(s) fitted with air suspension or equivalent: yes/no (1) 35. Tyre/wheel combination (h): ¦ Coupling device 44. Approval number or approval mark of coupling device (if fitted): ¦ 45. Types or classes of coupling devices which can be fitted: ¦ 45.1. Characteristics values (1): D: ¦/ V: ¦/ S: ¦/ U: ¦ Miscellaneous 52. Remarks (n): ¦ Explanatory notes relating to Annex IX (1) Delete where not applicable (a) Indicate the identification code. This code shall contain not more than 25 characters for a variant and not more than 35 characters for a version. (b) Indicate whether the vehicle is suitable for use in either right or left-hand traffic or both right and left-hand traffic. (c) Indicate whether the speedometer fitted has metric or both metric and imperial units. (d) This statement shall not restrict the right of the Member States to require technical adaptations in order to allow the registration of a vehicle in a Member State other than the one for which it was intended when the direction of the traffic is on the opposite side of the road. (e) This entry shall be only completed when the vehicle has two axles. (f) This mass shall include the mass of the driver and the mass of the crew member if there is a crew seat in the vehicle. With respect to vehicles belonging to category M1, N1, O1, O2 or M2 under 3,5 tonnes, the actual mass may vary by 5 % with respect to the mass stated in this entry. The variation shall be 3 % for all other vehicle categories. (g) For hybrid electric vehicles, indicate both power outputs. (h) Optional equipment under this letter can be added under entry Remarks . (i) The codes described in Annex II Letter C shall be used. (j) Indicate only the basic colour(s) as follows: white, yellow, orange, red, violet, blue, green, grey, brown or black. (k) Excluding seats designated for use only when the vehicle is stationary and the number of wheelchair positions. For coaches belonging to the vehicle category M3 the number of crew members shall be included in the passenger number. (l) Add the number of the Euro level and the character corresponding to the provisions used for type-approval. (m) Repeat for the various fuels which can be used. Vehicles, which can be fuelled with both petrol and gaseous fuel but where the petrol system is fitted for emergency purposes or starting only and of which the petrol tank cannot contain more than 15 litres of petrol, will be regarded as vehicles which can only run a gaseous fuel. (n) If the vehicle is equipped with 24 GHz short-range radar equipment in accordance with Commission Decision 2005/50/EC (OJ L 21, 25.1.2005, p. 15), the manufacturer shall indicate here: Vehicle equipped with 24 GHz short-range radar equipment . (o) The manufacturer may complete these entries either for international traffic or national traffic or both. For national traffic, the code of the country where the vehicle is intended to be registered shall be mentioned. The code shall be in accordance with standard ISO 3166-1:2006. For international traffic, the directive number shall be referred to (e.g. 96/53/EC  for Council Directive 96/53/EC).